460 So. 2d 545 (1984)
Alvin Leroy MILLS, Appellant,
v.
Brenda Jane MILLS, Appellee.
No. AZ-290.
District Court of Appeal of Florida, First District.
December 13, 1984.
David H. Levin, Levin, Warfield, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, Pensacola, for appellant.
James F. McKenzie, McKenzie and Associates, Pensacola, for appellee.
BARFIELD, Judge.
Alvin Leroy Mills appeals from a final judgment of dissolution of marriage awarding his former wife rehabilitative alimony *546 and attorney fees. Mills takes exception to the award of alimony and attorney's fees on the grounds that there was a "settlement agreement" entered into between the parties six years before the final judgment, which agreement precluded the former wife from recovering alimony and attorney fees. The trial court found that "the postnupital agreement was abrogated by reconciliation and six years subsequent cohabitation".
We hold that the trial court was correct in concluding under the particular circumstances of this case that this settlement agreement was abrogated by reconciliation. We further note that paragraph 8 of the agreement provided that only "matters dealing with property division shall continue to be binding" in the event of reconciliation.
We do not conclude that, as a matter of law, reconciliation abrogates all settlement agreements.
AFFIRMED.
SMITH and ZEHMER, JJ., concur.